Case 1:20-cv-06070-ARR-PK Document 2 Filed 12/14/20 Page 1 of 3 PageID #: 28




                                                           20cv6070




                                               /s/Priscilla Bowens
Case 1:20-cv-06070-ARR-PK Document 2 Filed 12/14/20 Page 2 of 3 PageID #: 29




                                                            20cv6070




                                              /s/Priscilla Bowens
Case 1:20-cv-06070-ARR-PK Document 2 Filed 12/14/20 Page 3 of 3 PageID #: 30




                                                           20cv6070




                                             /s/Priscilla Bowens
